Fowler, J.
(on motion for rehearing). A motion for rehearing is made upon the grounds that (1) the guests did not assume the risk incident to the lack of experience and skill of their host who was driving the automobile; and that (2) even if the adult guests did assume such risk, the five-year-old plaintiff, Renata Eisenhut, did not assume it.
(1) The decisions of this court cited in the original opinion amply support the statement of the text that “This court is committed to the doctrine that a guest in an automobile assumes the risks incident to the skill of the driver.”
The brief criticizes as obiter a statement in the opinion in Harter v. Dickman, 209 Wis. 283, 245 N. W. 157, that “A guest assumes the danger incident to the skill, competency, *472and experience of the driver whether known or unknown to the guest;” and claims that it is contrary to the rule of Sommerfield v. Flury, 198 Wis. 163, 223 N. W. 408, to the effect that the driver’s duty is . . . “not to increase the danger or to add a new one, . . . not to increase the danger which may reasonably be anticipated upon entering the car. He {the guest) also assumes the danger incident to the known incapacity or inexperience of the driver.”
In the cases cited in the original opinion wherein inexperience or want of skill was involved, the guest knew of the inexperience of the driver, so that assumption of known risks was all that was involved. In the Harter Case, supra, want of experience or skill of the driver was not involved and the statement criticized was perhaps beside the issues, but the statement was correct. Our rule as to non-liability for lack of skill in host-guest cases harks back to Cleary v. Eckart, 191 Wis. 114, 118, 210 N. W. 267. It is there said (p.119):
. . . “The case may well be disposed of on the ground that plaintiff accepted such hospitality as the host had to offer, and that consisted of the car in the condition in which it was, and the driver with such limited skill as she had been able to acquire in driving a car but 1,200 miles, of which plaintiff had knowledge.”
It is also stated in that case, as pointed out in the original opinion herein, that the guest has no right to demand of the host a degree of skill which the host is unable to exercise for his own protection. The latter statement applies to situations in which the guest does not know of the lack of skill of the driver as well as to those in which he does. If a driver permits a stranger to ride with him in his automobile the stranger takes the automobile as it is and the driver as he is — he accepts such hospitality as the host has to offer,— and this implies that he assumes the risk incident to the use *473of the automobile in the condition in which it is, and to the degree of skill possessed by the host.
Counsel argue that an emergency was involved in Cleary v. Eckart, supra, and that the rule of that case is applicable only to emergencies, and that as no emergency existed in the instant case the rule does not here apply. The situation here involved would not have constituted an emergency to an experienced and skilful driver, but under the evidence herein the situation presented an emergency to the defendant that was real and pressing. And if it were not so considered the situation would, upon reason, call for application of the rule. A host in any situation cannot, as said in the Cleary Case (p. 118), be held to exercise for the protection of his guest “a degree of skill which he is utterly unable to exercise for his own protection.”
(2) It must be conceded that as matter of law a five-year-old child cannot be held to assume a risk of injury. But while it is stated in several opinions of this court that the guest assumes the risk incident to the degree of skill possessed by the host, this is not the fundamental ground upon which the exemption of a host from liability to a guest for injuries sustained through lack of experience of the host is based. The fundamental basis of the exemption is that the host has not violated any duty owed to the guest, and exemption on that basis applies to a child of tender years as well as to an adult. Harking back again to our leading case of Cleary v. Eckart, supra, we find it there stated that the relation between host and guest is that of licensor and licensee. This rule is first stated in O'Shea v. Lavoy, 175 Wis. 456, 185 N. W. 525, wherein it is said (p. 462):
“We can see no difference between an invitation extended by a person to dine with him and an invitation to ride in his car. It has been held by this court that in the former case the legal relation arising was that of licensor and licensee. Greenfield v. Miller, 173 Wis. 184, 180 N. W. 834.”
*474In the latter case a guest slipped on a loose rug in the host’s house, and the ruling was that the host owed no duty to the guest further than to warn him of lurking dangers. The host owes no more duty to his guest who is a child upon receiving him into his house or his automobile than to his guest who is an adult. In either case the host’s obligation is to take reasonable means to protect his guest from hidden dangers of which he (the host) knows. The defendant in Greenfield v. Miller, supra, would have been no more liable to a child slipping upon the carpet than to an adult; and in the O’Shea Case, supra, no more liable to a child for injuries sustained through a defective spring in the automobile than to an adult. The rule that a host owes no duty to a guest in his automobile to exercise a degree of skill that he does not possess, with like reason applies to a child as well as to an adult. Thus the defendant is not liable to the plaintiff Renata Eisenhut, not because the child voluntarily assumed the risk incident to his lack of experience, but because the defendant owed no duty towards the child to exercise a degree of skill which he was, through lack of experience trader the circumstances involved, unable to exercise. A host might, presumably, under some circumstances, become liable for injuries to a child he permitted to ride in his automobile, but the basis of liability would not be grounded upon inability to exercise skill he did not possess, but upon permitting the child to enter the car under the circumstances involved. No such basis could be laid under the circumstances of this case, as inability to handle the car under the circumstances involved was unknown to the defendant, and he is as free from liability for failure to exercise skill which, unknown to himself, he did not possess, as he would be for injuries caused by a defect in his car of which he did not know.
For the reason that the second proposition herein considered was not mentioned in the original briefs, we did not *475discuss it in the original opinion. As counsel have expressed their views upon the proposition on the motion for rehearing, we see no need to order a further .argument and the motion for rehearing will be denied. However, the point was very properly raised by motion for rehearing, and no costs will be awarded, except for printing the brief submitted by appellant upon the motion.
By the Court. — The motion for rehearing is denied.